Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 3, 5-8, 10, 12-15, 18 and 21-28 are pending in the application.

Election/Restrictions
Applicant’s election without traverse of Group I, 

    PNG
    media_image1.png
    313
    752
    media_image1.png
    Greyscale
,
and elected the species of Example 1, found on page 40 of the instant specification and in instant claim 15 (reproduced below),

    PNG
    media_image2.png
    192
    588
    media_image2.png
    Greyscale
,
in the reply filed on July 28, 2021 is acknowledged.

The requirement is still deemed proper and is therefore made FINAL.


Claims 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 28, 2021.  Claims 16 and 17 were cancelled per the Amendment filed July 28, 2021.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statements filed on April 17, 2020 and December 29, 2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Specification
The disclosure is objected to because of the following informalities:
The Preliminary Amendment filed April 17, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  

MPEP 211.02 and MPEP 201.06(c)(IV) state the following in regard to “Incorporation by Reference” and PCT Rule 20.6, Rule 20.7 and Rule 4.18 are directed specifically to International applications:
MPEP 211.02, in-part

For applications filed on or after September 21, 2004, a claim under 35 U.S.C. 119(e)  or 120  and 37 CFR 1.78  for benefit of a prior-filed provisional application, nonprovisional application, international application designating the United States, or international design application designating the United States that was present on the filing date of the continuation or divisional application, or the nonprovisional application claiming benefit of a prior-filed provisional application, is considered an incorporation by reference of the prior-filed application as to inadvertently omitted material, subject to the conditions and requirements of 37 CFR 1.57(b). The purpose of 37 CFR 1.57(b)  is to provide a safeguard for applicants when all or a portion of the specification and/or drawing(s) is (are) inadvertently omitted from an application. See MPEP § 201.06 and 217. However, applicants are encouraged to provide in the specification an explicit incorporation by reference statement to the prior-filed application(s) for which benefit is claimed under 35 U.S.C. 119(e)  or 120  if applicants do not wish the incorporation by reference to be limited to inadvertently omitted material pursuant to 37 CFR 1.57(b). See 37 CFR 1.57(c). See also MPEP §§ 217 and MPEP § 608.01(p).

When a benefit claim is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement specifying of the prior application unless an incorporation by reference statement specifying of the Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980). An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a) ).

MPEP 201.06(c)(IV), in-part
201.06(c)    37 CFR 1.53(b) and 37 CFR 1.63(d) Divisional-Continuation Procedure [R-08.2017]

IV. INCORPORATION BY REFERENCE 
An applicant may incorporate by reference the prior application by including, in the continuing application-as-filed, an explicit statement that such specifically enumerated prior application or applications are “hereby incorporated by reference.” The statement must appear in the specification. See 37 CFR 1.57(c)  and MPEP § 608.01(p). The inclusion of this incorporation by reference statement will permit an applicant to amend the continuing application to include subject matter from the prior application(s), without the need for a petition provided the continuing application is entitled to a filing date notwithstanding the incorporation by reference. For applications filed prior to September 21, 2004, the incorporation by reference statement may appear in the transmittal letter or in the specification. Note that for applications filed prior to September 21, 2004, if applicants used a former version of the transmittal letter form provided by the USPTO, the incorporation by reference statement could only be relied upon to add inadvertently omitted material to the continuation or divisional application.
An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a) ). If an incorporation by reference statement is included in an amendment to the specification to add a benefit claim under 35 U.S.C. 120  after the filing date of the application, the amendment would not be proper. When a benefit claim under 35 U.S.C. 120  is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement of the prior application. See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980).

20.6    Confirmation of Incorporation by Reference of Elements and Parts 
Rule 20.7, a written notice confirming that an element or part is incorporated by reference in the international application under Rule 4.18, accompanied by: 
(i) a sheet or sheets embodying the entire element as contained in the earlier application or embodying the part concerned; 
(ii) where the applicant has not already complied with Rule 17.1(a), (b) or (b-bis) in relation to the priority document, a copy of the earlier application as filed; 
(iii) where the earlier application is not in the language in which the international application is filed, a translation of the earlier application into that language or, where a translation of the international application is required under Rule 12.3(a)  or 12.4(a), a translation of the earlier application into both the language in which the international application is filed and the language of that translation; and 
(iv) in the case of a part of the description, claims or drawings, an indication as to where that part is contained in the earlier application and, where applicable, in any translation referred to in item (iii). 
(b) Where the receiving Office finds that the requirements of Rule 4.18  and paragraph (a) have been complied with and that the element or part referred to in paragraph (a) is completely contained in the earlier application concerned, that element or part shall be considered to have been contained in the purported international application on the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office. 
(c) Where the receiving Office finds that a requirement under Rule 4.18  or paragraph (a) has not been complied with or that the element or part referred to in paragraph (a) is not completely contained in the earlier application concerned, the receiving Office shall proceed as provided for in Rule 20.3(b)(i), 20.5(b)  or 20.5(c), as the case may be. 

20.7    Time Limit
(a) The applicable time limit referred to in Rules 20.3(a)  and (b), 20.4, 20.5(a), (b) and (c), and 20.6(a)  shall be: 
Rule 20.3(a)  or 20.5(a), as applicable, was sent to the applicant, two months from the date of the invitation; 
(ii) where no such invitation was sent to the applicant, two months from the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office. 
(b) Where neither a correction under Article 11(2)  nor a notice under Rule 20.6(a)  confirming the incorporation by reference of an element referred to in Article 11(1)(iii)(d)  or (e) is received by the receiving Office prior to the expiration of the applicable time limit under paragraph (a), any such correction or notice received by that Office after the expiration of that time limit but before it sends a notification to the applicant under Rule 20.4(i)  shall be considered to have been received within that time limit.

4.18    Statement of Incorporation by Reference
Where the international application, on the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office, claims the priority of an earlier application, the request may contain a statement that, where an element of the international application referred to in Article 11(1)(iii)(d)  or (e) or a part of the description, claims or drawings referred to in Rule 20.5(a)  is not otherwise  contained in the international application but is completely contained in the earlier application, that element or part is, subject to confirmation under Rule 20.6, incorporated by reference in the international application for the purposes of Rule 20.6. Such a statement, if not contained in the request on that date, may be added to the request if, and only if, it was otherwise contained in, or submitted with, the international application on that date. 

The instant application is a 371 application, which has an International filing date of October 18, 2018.  See a partial capture of the BIB sheet of the instant application below.

    PNG
    media_image3.png
    786
    943
    media_image3.png
    Greyscale


Specifically, PCT/CN2018/110795 was filed without an “incorporation by reference” statement to the earlier applications filed in China.  Then, Applicant filed a 371 of the PCT and attempted to amend the specification to include the “incorporation by reference” statement via a preliminary amendment filed April 17, 2020, which is after the instant application’s International filing date of 

Further, in Box VI of the PCT request form, R0/101, there is a statement regarding “incorporation by reference” which basically fulfills the written notification regarding “incorporation by reference” when the document is signed.  This satisfies the written notice according to Rule 4.18 but does not satisfy the conditions of PCT Rule 20.6 (a)(i)-(iv).  In the PCT, Applicant is not required to explicitly state “incorporation by reference” within the PCT Specification (description pages).  
However, “incorporation by reference” in the PCT must be verified per PCT Rule 20.6 (a)(i)-(iv) for incorporating specific documents which were inadvertently left out of the PCT disclosure and 
Therefore, the rules and requirements surrounding “incorporation by reference” relating to PCT are different than the “incorporation by reference” in US cases, and even if they did incorporate something by reference in the PCT e.g., a page of the specification from a foreign priority document, this does not provide them “incorporation by reference” to the entire foreign priority document.  Therefore, inserting “incorporation by reference” into the disclosure on or after the 

Applicant is required to cancel the new matter in the reply to this Office Action.

This objection to the specification can be overcome by deleting the phrase “the contents of each application are incorporated herein by reference in their entirety” from the instant specification.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3, 5-8, 10, 12-14, 18 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 3, the dotted curve, 
    PNG
    media_image4.png
    57
    43
    media_image4.png
    Greyscale
, in formula (III), 
    PNG
    media_image5.png
    122
    180
    media_image5.png
    Greyscale
, has not been defined and therefore, claim 3 is indefinite.  It is noted that the definition of the dotted curve can be found on page 5 (line 12) of the instant specification where it stipulates that the dotted curve represents a single 
In claims 3, 5, 7, 10 and 12, a dangling valence problem arises when X3 and X4 each represent -CR3 and the dotted curve, 
    PNG
    media_image4.png
    57
    43
    media_image4.png
    Greyscale
, in formula (III) represents a single bond or a double bond.  The claimed compounds should not have dangling valences.  Claims of the “dangling valence” type in which only the portion of the structure responsible for the activity is defined in the claim are indefinite because the claims are of indeterminate in scope and generally broader than any possible supporting disclosure. Ex parte Diamond, 123 USPQ 167 (POBA 1959).  See claim 12 for same.  Claims dependent on independent claim 3 which do not correct the dangling valence problem are also found indefinite.
Claim 5 lacks antecedent basis from claim 3 because the entire scope of the moiety 
    PNG
    media_image6.png
    73
    194
    media_image6.png
    Greyscale
  in 
    PNG
    media_image7.png
    146
    307
    media_image7.png
    Greyscale
, in claim 5 is not embraced by the definition of R2 in independent claim 3.  For instance, in claim 5, the M1 variable can represent 
    PNG
    media_image8.png
    66
    95
    media_image8.png
    Greyscale
, n can be zero, ring B can represent cycloalkyl, R8 can represent haloalkyl, and x is not defined in claim 5 but see the definition of variable x in claim 12 wherein x can represent one.  However, in formula (III), 
    PNG
    media_image5.png
    122
    180
    media_image5.png
    Greyscale
, in independent claim 3, the R2 variable can represent -(CH2)nR3 where n can represent zero, R3 can represent -(CH2)nC(O)R5 where n can represent zero and R5 can represent an alkyl that can be substituted with 
Claim 5 is replete with other instances in which the entire scope of the moiety 
    PNG
    media_image6.png
    73
    194
    media_image6.png
    Greyscale
  in formula V is not embraced by formula (III) in independent claim 3 due to the definitions of variables M1, ring B, R8 and x in claim 5.  The example provided above is only one of many examples.  See claims 6-8 and 22 for same.  It is suggested that dependent claim 5 be amended to an independent claim to overcome this rejection.
In claims 5-7 and 10, the x variable has not been defined and therefore, these claims and the claims which depend therefrom are indefinite.
Claim 7 lacks antecedent basis from claims 3 and 5 because the entire scope of the moiety 
    PNG
    media_image9.png
    107
    219
    media_image9.png
    Greyscale
  in formula (V-D), 
    PNG
    media_image10.png
    124
    365
    media_image10.png
    Greyscale
, in claim 7 is not embraced by the definition of M-R1 in formula V, 
    PNG
    media_image7.png
    146
    307
    media_image7.png
    Greyscale
, in dependent claim 5 or by formula (III), 
    PNG
    media_image5.png
    122
    180
    media_image5.png
    Greyscale
, in independent claim 3.  For instance, in claim 7, M2 can represent a bond, ring C can represent cycloalkyl where the cycloalkyl can be substituted with oxo or deuterated alkyl.  Claim 5 relies on the definition of variables M and R1 in independent claim 3.  In claim 3, 
a)  M can represent a bond and R1 can represent -(CH2)nR3  where n can be zero, R3 can represent -(CH2)nC(O)R5, R5 can represent cycloalkyl that can 
b)  M can represent a bond and R1 can represent -(CH2)nC(O)R3 where R3 can represent cycloalkyl that can be substituted with specific substituents but not substituted with oxo or deuterated alkyl; or
c)	M can represent 
    PNG
    media_image11.png
    71
    89
    media_image11.png
    Greyscale
, n can be zero and R1 can represent cycloalkyl that can be substituted with specific substituents but not substituted with oxo or deuterated alkyl.
Claim 7 is replete with other instances in which the entire scope of the moiety 
    PNG
    media_image9.png
    107
    219
    media_image9.png
    Greyscale
  in formula (V-D) in claim 7 is not embraced by formula (V) in claim 5 or by formula (III) in claim 3 due to the definitions of variables M2, ring C, R9 and t in claim 7.  See claims 8 and 23 for same as well as the N-oxide substituent under the definition of ring B in claim 8.  
	In claim 12, lines 2-3 of the claim, the duplicate phrase “a stereoisomer thereof or a pharmaceutical acceptable salt thereof” should be deleted.
Claim 12 lacks antecedent basis from claim 3 because the entire scope of the moiety 
    PNG
    media_image12.png
    164
    241
    media_image12.png
    Greyscale
  in formula VII-A, 
    PNG
    media_image13.png
    259
    472
    media_image13.png
    Greyscale
, in claim 12 is not embraced by the definition of -M-R1 in formula (III) in independent claim 3.  For instance, in claim 12, R3 can represent hydrogen, R10 can represent -(CH2)nNR5C(O)R6, R11 can represent hydrogen, ring C can represent 
    PNG
    media_image14.png
    60
    53
    media_image14.png
    Greyscale
, t can represent 1 and R9 can C1-8 
    PNG
    media_image5.png
    122
    180
    media_image5.png
    Greyscale
, in independent claim 3,
a)  M can represent 
    PNG
    media_image15.png
    44
    80
    media_image15.png
    Greyscale
  where R3 can represent hydrogen and R1 can represent an alkyl which can be substituted with -(CH2)nNR5C(O)R6 and a cycloalkyl but the cycloalkyl is not further substituted as found under the definition of variables t and R9 in claim 12; or
b)  M can represent a bond and R1 can represent -(CH2)nR3 where n can be zero, R3 can represent -(CH2)nC(O)NR5R6 where n can be zero, R6 can represent hydrogen, R5 can represent alkyl that can be substituted with a cycloalkyl but the alkyl represented by R3 is not substituted with a -(CH2)nNR5C(O)R6 substituent as found under the definitions of R10 and R11 in claim 12 nor is the 9 in claim 12; or
c)  M can represent a bond and R1 can represent -(CH2)nC(O)NR3R4 where n can be zero, R4 can represent hydrogen, R3 can represent alkyl substituted with a substituted cycloalkyl but the alkyl represented by R3 is not substituted with a -(CH2)nNR5C(O)R6 substituent as found under the definitions of R10 and R11 in claim 12.
Claim 12 is replete with other instances in which the entire scope of the moiety 
    PNG
    media_image12.png
    164
    241
    media_image12.png
    Greyscale
  in formula (VII-A) in claim 12 is not embraced by formula (III) in claim 3 due to the definitions of variables R10, R11, ring C, R9 and t in claim 12.  The example provided above is only one of many examples.  It is suggested that dependent claim 12 be amended to an independent claim to overcome this rejection.
1 variable.  However, a -(CHR4)nR5 substituent is not listed as a possible substituent on the R1 alkyl, aryl or heteroaryl in claim 3 as found in claim 13.
	Claim 14 lacks antecedent basis from claim 12 because the R8 variable does not represent oxo in claim 12 as found in claim 14.
In claim 21, under the definition of variables X and Y, the phrase “independently selected from the group consisting of” should be deleted since there is only one definition of X and Y.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 5-8, 12-14, 22 and 23 are rejected under 
35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 5-7 and 22 fail to further limit claim 3 because claim 5 is broader in scope than claim 3 due to the moiety 
    PNG
    media_image6.png
    73
    194
    media_image6.png
    Greyscale
  in formula V.
Claims 7, 8 and 23 fail to further limit claims 3 and 5 because claim 7 is broader in scope than claims 3 
    PNG
    media_image9.png
    107
    219
    media_image9.png
    Greyscale
  in formula (V-D), 
    PNG
    media_image10.png
    124
    365
    media_image10.png
    Greyscale
, in claim 7.
Claims 12 and 14 fail to further limit claim 3 because claim 12 is broader in scope than claim 3 due to the moiety 
    PNG
    media_image12.png
    164
    241
    media_image12.png
    Greyscale
  in formula VII-A, 
    PNG
    media_image13.png
    259
    472
    media_image13.png
    Greyscale
, in claim 12 which is not embraced by the definition of -M-R1 in formula (III) in independent claim 3.
Claim 13 fails to further limit the claims in which it depends because claim 13 is broader in scope than the claims in which it depends.  Independent claim 3 is relied on for the definition of the R1 variable.  4)nR5 substituent is not listed as a possible substituent on the R1 alkyl, aryl or heteroaryl in claim 3 as found in claim 13.
	Claim 14 fails to further limit claim 12 because claim 14 is broader in scope than claim 12 since the R8 variable does not represent oxo in claim 12 as found in claim 14.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 3, 5, 6, 10, 13, 18, 21, 22, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by:
a)	Sequeria et al. {Indian Journal of Chemistry, Section B: Organic Chemistry Including Medicinal Chemistry (1987), 26B(5), 436-439} - who disclose Compound 20 on page 437,


    PNG
    media_image16.png
    345
    617
    media_image16.png
    Greyscale
,
{for example, a compound of instant formula (III), 
    PNG
    media_image17.png
    201
    316
    media_image17.png
    Greyscale
, 
wherein X=-CR3 where R3=chloro (i.e., halogen); Y=-CR3 where R3=hydrogen; R2=-(CH2)nR3 where n=zero and R3=hydrogen; M=a bond; R1=phenyl (i.e., aryl); X3=NR3 where R3=hydrogen; and X4=CR3 where R3=phenyl (i.e., aryl)};


	b)	Konno et al. {JP 2004-203804 A} - who disclose, for instance, Compound 41 (page 46) and pharmaceutical compositions comprising his compounds together with carriers or excipients (paragraph [0143] on pages 28-29 

    PNG
    media_image18.png
    187
    334
    media_image18.png
    Greyscale

{for example, a compound of instant formula (III), 
    PNG
    media_image17.png
    201
    316
    media_image17.png
    Greyscale
, 
wherein X=-CR3 where R3=hydrogen; Y=-CR3 where R3=hydrogen; R2=-(CH2)nR3 where n=zero and R3=alkyl; M=a bond; R1=phenyl (i.e., aryl); X3=NR3 where R3=hydrogen; and X4=N};  or


	c)	Li et al. {WO 2015/051341 A1} - who disclose Compounds 19 and 20 on page 354 and pharmaceutical compositions comprising his compounds together with carriers (paragraph [1234] on page 327),

    PNG
    media_image19.png
    560
    673
    media_image19.png
    Greyscale

{for example, a compound of instant formula (III), 
    PNG
    media_image17.png
    201
    316
    media_image17.png
    Greyscale
, 
wherein X=-CR3 where R3=hydrogen; Y=-CR3 where R3=hydrogen; R2=-(CH2)nR3 where n=zero and R3=pyridyl substituted with methyl (i.e., heteroaryl substituted with alkyl); M=a bond; R1=hydroxy; X3=NR3 where R3=-CH2-phenyl and -CH2-CH2-phenyl, respectively (i.e., alkyl substituted with aryl); and X4=N}.

Each of the above cited prior art disclose at least one compound that is embraced by the instant claimed invention as shown above.  Therefore, each of the above .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 

Claims 3, 18 and 21 are rejected under 
35 U.S.C. 103 as being unpatentable over Konno et al. {JP 2004-203804 A}.  Since the JP document is in a non-English language, a machine generated English translation of the JP document has been provided with this Office Action and will be referred to hereinafter.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Applicant claims compounds of formula (III),

    PNG
    media_image5.png
    122
    180
    media_image5.png
    Greyscale

wherein X can represent -CR3 and 
R3 can represent hydrogen or halogen; 
Y can represent -CR3 and 
R3 can represent hydrogen or halogen; 
R2 can represent -(CH2)nR3 where 
n can represent zero, one or two, and 
R3 can represent hydrogen or alkyl; 
M can represent a bond or 
    PNG
    media_image20.png
    58
    79
    media_image20.png
    Greyscale
 where 
n can be zero; 
R1 can represent alkyl, aryl or heteroaryl, each 
optionally substituted; 
X3 can represent NR3 where R3 can represent 
hydrogen; and 
X4 can represent N.

Konno et al. {see entire document; particularly pages 1, 4, 6, 13, 28, 29 and 42-52 in the provided English translation; and especially Compound 6 on page 42 of the translation} teach compounds of formula (1A),

    PNG
    media_image21.png
    244
    521
    media_image21.png
    Greyscale

wherein R1 can represent hydrogen; 
R2 can represent hydrogen or lower alkyl; 
R3 can represent hydrogen or halogen; 
R4 can represent hydrogen, alkyl, cycloalkyl, 
aryl, heterocyclic or amino; and 
R5 represents hydrogen,

that are either structurally the same as (see above 102 rejection) or structurally similar to the instant claimed compounds.  
Ascertainment of the difference between the prior art and the claimed invention (MPEP §2141.02)
	The difference between some of the compounds of Konno et al. and the compounds instantly claimed is that some of the instant claimed compounds are generically described in Konno et al.

Finding of prima facie obviousness--rational and motivation 
(MPEP §2142-2143)
The indiscriminate selection of “some” among “many” is prima facie obvious, In re Lemin, 141 USPQ 814 (C.C.P.A. 1964).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (e.g., an anti-inflammatory agent).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the instant claimed invention, to prepare products embraced by the prior art.  A person of ordinary skill in the art would have been motivated to prepare products embraced by the prior art to arrive at the instant claimed products with the expectation of obtaining additional beneficial products which would be useful in treating, for example, rheumatic disease.  The instant claimed invention would have been suggested to one skilled in the art and therefore, the instant 


Allowable Subject Matter
The elected species of Example 1 is allowable over the prior art of record.

Claims 15 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600


August 5, 2021
Book XXVI, page 197